Exhibit 10.1
 
DESCRIPTION OF NON-EMPLOYEE DIRECTOR COMPENSATION


Beginning June 15, 2015, all of our non-employee directors will be paid the
following compensation for service on the Board and Board Committees:


●  
An annual director fee in each fiscal year of $45,000 ($55,000 for our board
chairman), which is paid in equal quarterly installments on the first day of
each fiscal quarter;



●  
An annual audit committee member fee in each fiscal year of $7,500 ($15,000 for
our audit committee chairman), which is paid in equal quarterly installments on
the first day of each fiscal quarter;



●  
An annual compensation committee member fee in each fiscal year of $5,000
($10,000 for our compensation committee chairman), which is paid in equal
quarterly installments on the first day of each fiscal quarter;



●  
An annual nominating and corporate governance committee member fee in each
fiscal year of $3,500 ($7,000 for our nominating and corporate governance
committee chairman), which is paid in equal quarterly installments on the first
day of each fiscal quarter;



●  
An annual grant of 10,000 stock options (25,000 stock options in the initial
year), which vest one-year after the grant date and are exercisable for a period
of ten years, issued on the first day of each fiscal year; and



●  
Reimbursement of travel and related expenses for attending Board and Committee
meetings, as incurred.


